SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated February 27, 2013 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports Fourth Quarter and Annual 2012 Results PARTNER COMMUNICATIONS REPORTS FOURTH QUARTER AND ANNUAL 2012 RESULTS1 ANNUAL FREE CASH FLOW BEFORE INTEREST PAYMENTS1 TOTALED NIS 1,234 MILLION; FREE CASH FLOW IN THE FOURTH QUARTER TOTALED NIS 323 MILLION ANNUAL NET PROFIT TOTALED NIS 478 MILLION; NET PROFIT IN THE FOURTH QUARTER TOTALED NIS 102 MILLION 2012 Annual Highlights (compared with 2011) · Total Revenues: NIS 5,572 million (US$ 1,493 million), a decrease of 20% · Service Revenues: NIS 4,640 million (US$ 1,243 million), a decrease of 11% · OPEX3: NIS 3,262 million (US $874 million), an improvement of 7% · Operating Expenses (OPEX)3including cost of equipment revenues: NIS 4,081 million (US$1,093million), an improvement of 17% · EBITDA4: NIS 1,602 million (US$ 429 million), a decrease of 26% · EBITDA Margin: 29% of total revenues compared with 31% · Net Profit: NIS 478 million (US$ 128 million), an increase of 8%5 · Cellular ARPU: NIS 97 (US$ 26), a decrease of 13% Q4 2012 Highlights (compared with Q4 2011) · Total Revenues: NIS 1,258 million (US$ 337 million), a decrease of 21% · Service Revenues: NIS 1,036 million (US$ 278 million), a decrease of 19% · OPEX3: NIS 744 million (US $199 million), compared with NIS 889 million, an improvement of 16% · Operating Expenses (OPEX)3 including cost of equipment revenues: NIS 944 million (US$ 253 million) compared with NIS 1,142 million, an improvement of 17% · EBITDA4: NIS 340 million (US$ 91 million), a decrease of 29% · EBITDA Margin: 27% of total revenues compared with 30% · Net Profit: NIS 102 million (US$ 27 million), compared with a loss of NIS 188 million5 · Cellular ARPU: NIS 87 (US$ 23), a decrease of 18% · Cellular Subscriber Base: approximately 3 million at year-end 1The financial results presented in this press release are unaudited financial results 2Cash flows from operating activities before interest payments, net of cash flows used for investment activities.For purposes of comparison with 2012, the free cash flow for 2011 does not take into account the cash outflows of NIS 597 million used for the acquisition of 012 Smile. 3Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 4 For definition of EBITDA measure, see “Use of Non-GAAP Financial Measures” on page 19 below. 5 In Q4 2011, the Company recorded an impairment charge on its fixed line assets which reduced the annual and Q4 net profit by NIS 311 million. See press release of March 22, 2012 for details. 2 Rosh Ha’ayin, Israel, February 27, 2013 – Partner Communications Company Ltd. (“Partner” or the “Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the year and quarter ended December 31, 2012. Commenting on the fourth quarter and annual results, Mr. Haim Romano, Partner's CEO, said: “In 2012, the level of competition in the Israeli telecommunications market greatly intensified and as a result, the significant price erosion in the market impacted the Company's business results as reflected in our financial statements. These trends have continued into the first months of 2013. Nevertheless we have maintained robust free cash flow, whilst continuing to invest in and develop the cellular market's most technologically advanced infrastructure. We have also taken significant efficiency measures which mitigated the impact of these trends on the erosion of the company's profitability. Despite a substantial decline in revenues, the Company reported strong cash flow before interest payments in 2012 of NIS 1,234 million. At the same time, the Company has significantly reduced net debt by NIS 827 million. Due to the efficiency measures taken by the Company during the past year, operating expenses in the fourth quarter of 2012 decreased by NIS 145 million compared with the fourth quarter of 2011, while we improved organizational processes and raised the quality of customer services. The Company has invested approximately NIS 500 million, principally during 2012, in the Orange ultranet upgrade project. Partner's network is currently the fastest6 and most advanced network in Israel, and is the only network supporting HD voice quality and preparation for 4G technology. To ensure continued technological progress, network availability, internet capacity and other added services at competitive prices, the Company intends to participate in an expected tender for an allocation of new frequencies to be used for 4G. The Company completed the integration with 012 Smile in most operational areas, enabling the Company to provide further value for our customers through bundled service packages that include cellular, fixed-line and ISP services.” Mr. Haim Romano noted: “The Company is operating under two main brands and adhered to its customer centric strategy, its dedication to excellent service and its commitment to offers tailored to customer needs. The Orangebrand provides customized solutions with maximum availability in all customer interfaces, physical and digital, and was ranked first among all major cellular operators in Israel in the "Market-test index for customer experience". The "012 mobile" cellular services are based mainly on self-service through a website at attractive prices. The Company will continue to implement the “clear” policy, which is unique to the Company, and is based on simplicity, fairness and clarity in all the Company's interfaces, under which the same plans are offered to new and existing customers and which contributes to the creation of customer loyalty over time." Mr. Haim Romano concluded: "the Company will continue to adhere to the customer centric strategy and with the consistent investment in the Company’s assets: customers, employees and the Orange brand." 6According to hundreds of thousands of independent monthly samples in speedtest application 3 Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results: “The financial results of the fourth quarter of 2012 compared to the previous quarter reflect the downward pressure on revenues resulting from increasingly intense competition in the telecommunications market, which was partially offset by the continued impact of efficiency measures implemented by the Company over the course of the past year. During the fourth quarter of 2012, the Company continued to implement efficiency measures and to adjust its cost structure to adapt to the new level of revenues. In the fourth quarter, operating expenses (excluding cost of equipment revenues, depreciation and amortization) decreased by approximately NIS 50 million compared to the third quarter of 2012, mainly reflecting the impact of efficiency measures. The Company began to implement significant efficiency measures five quarters ago and operating expenses in the fourth quarter of 2012 was lower by NIS145 million compared with the fourth quarter of 2011. The Company plans to continue in the coming quarters to implement additional operational efficiency measures in order to further reduce operating expenses. As part of the efficiency measures, the Company has continued to adjust its workforce to the changing market conditions and in the fourth quarter of 2012, the number of positions (on a full time equivalent (FTE) basis) was reduced by approximately 700. In total, during 2012, the number of reported positions was reduced by 2,495 positions, or 32% of the Company’s workforce, principally by lowering the level of new recruits. The number of employees on a FTE basis at the end of December 2012 was 5,396. The churn rate increased in the fourth quarter of 2012 to 10.9% from 10.4% in the third quarter, reflecting an increase in the churn of Pre-Paid subscribers, which was partially offset by a decrease in the churn of Post-Paid subscribers. ARPU totaled NIS 87 in the fourth quarter of 2012, compared with NIS 97 in the previous quarter. The decrease was partially explained by the seasonal decline, mainly in roaming revenues, and by the continued price erosion and transition of customers to unlimited packages. Equipment revenues in the fourth quarter of 2012 increased to NIS 222 million compared with NIS 165 million in the previous quarter, mainly reflecting the impact of the launched of the iPhone 5 in December 2012. 4 As a result of the above effects, the EBITDA for the fourth quarter of 2012 amounted to NIS 340 million compared to NIS 401 million in the previous quarter. The Company’s investments in fixed assets totaled NIS 123 million in the fourth quarter of 2012 and total annual investments for 2012 were NIS 500 million, or 9% of annual revenues. At the same time, the Company continued to report strong free cash flow (after interest payments), which totaled NIS 255 million this quarter. Over 2012, the Company generated free cash flow after interest payments in the amount of NIS 1,034 million. The cash flow was positively affected by a decrease in working capital, following lower equipment sales over the course of the year and an increase in the proportion of equipment sales by credit card and cash. This trend is expected to have positively impact on the free cash flow in the coming quarters. In light of its strong free cash flow, the Company made an early repayment of bank loans during the fourth quarter of 2012 in the amount of NIS 300 million. In 2013, therefore, only repayments of bonds are currently required, in an amount of approximately NIS300million. The level of net debt was NIS3,812 million at year-end 2012 compared to NIS 4,639 million at the end of the previous year. The competition and material price erosion that adversely affected our financial results for the fourth quarter of 2012 are continuing in the first quarter of 2013 and may continue further into the year, which could have a material adverse effect on our financial results in the first quarter of 2013 and going forward." 5 Key Financial Results7(unaudited) NIS MILLION 8 Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill - - - 87 - Other income 64 69 64 Operating profit Financial costs, net Income tax expenses 444 384 436 299 153 Net Profit Earnings per share (basic, NIS) Free cash flow NIS MILLION Q4'118 Q1'12 Q2'12 Q3'12 Q4'12 Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill 87 - Other income 31 27 30 28 26 Operating profit (loss) ) Financial costs, net 55 55 73 68 38 Income tax expenses 78 47 52 39 15 Net profit (loss) ) Earnings (Losses) per share (basic, NIS) ) Free cash flow Key Operating Indicators: EBITDA (NIS millions) EBITDA as a percentage of total revenues 36
